DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 11/12/2020.
3. 	Claims 1-14 are currently pending and are rejected for the reasons set forth below.

Claim Objections
4.       Independent claim 7 is objected to because of the following informalities: Independent claim 7 (Lines 8-9) recites “using the payment processing.” Examiner notes that this limitation should recite “using the payment processing system.” Appropriate correction is required.
5.       Independent claim 11 is objected to because of the following informalities: Independent claim 11 (Lines 5-6) recites “using the payment processing.” Examiner notes that this limitation should recite “using the payment processing system.” Appropriate correction is required.
6.       Dependent claim 10 is objected to because of the following informalities: Dependent claim 14 (Line 1) recites “The computer system as recited in claim 1.” Examiner notes that this limitation should recite “the computer method as recited in claim 7.” Appropriate correction is required.

7.       Dependent claim 14 is objected to because of the following informalities: Dependent claim 14 (Line 1) recites “The computer method as recited in claim 1.” Examiner notes that this limitation should recite “the computer method as recited in claim 11.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

9.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

10. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 11-14 are directed to a computer method (i.e., process), claims 1-10 are directed to a computing system (i.e., machine).


Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “determine if a native currency of the merchant matches with a native currency of the customer; determine the price of the merchants' goods/services in the native currency of the customer if no match was determined between the native currency of the merchant matches and the native currency of the customer; enable the merchant to display the price of the merchants' goods/services to the customer in the native currency of the customer; enable the customer to purchase the merchants' goods/services using the customers native currency whereby the price displayed to the customer is the actual price paid by the customer for the merchants' goods/services; and cause the proceeds of the sale from the customer for the purchased merchants' goods/services to be converted from the native currency of the customer to the native currency of the merchant whereby the proceeds are converted to the merchants' requested or native currency.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial (including sales activities; business relations), namely processing electronic card, crypto and other forms of payments between a merchant and customer for goods/services. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a memory” and “a processor”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory” and “a processor” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 7:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “determine if a native currency of the merchant matches with a native currency of the customer; determine the price of the merchants' goods/services, … , in the native currency of the customer if no match was determined between the native currency of the merchant matches and the native currency of the customer; enable the customer to purchase the merchants' goods/services, … , using the customers native currency whereby the price displayed to the customer is the actual price paid by the customer for the merchants' goods/services; transmit a settlement amount for the price of the purchased goods/services …  in the native currency denomination of the merchant; transmit, …, the customer payment for the purchased goods/services, in the native currency denomination of the customer; and transmit, … to a bank account designated by the merchant, the received settlement amount in the native currency denomination of the merchant.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial (including sales activities; business relations), namely processing electronic card, crypto and other forms of payments between a merchant and customer for goods/services. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 7 further to the abstract idea includes additional elements of “a payment processing system”, “a memory” and “a processor”, and “a payment acquirer”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “transmit a settlement amount … transmit, from the payment acquirer to the payment processing system, the customer payment … transmit, form the payment acquirer to a bank account designated by the merchant, the received settlement amount….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a payment processing system”, “a memory” and “a processor”, and “a payment acquirer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “transmit a settlement amount … transmit, from the payment acquirer to the payment processing system, the customer payment … transmit, form the payment acquirer to a bank account designated by the merchant, the received settlement amount….”  fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 11:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “determining if a native currency of the merchant matches with a native currency of the customer; determining the price of the merchants' goods/services, … , in the native currency of the customer if no match was determined between the native currency of the merchant matches and the native currency of the customer; enabling the customer to purchase the merchants' goods/services, … , using the customers native currency whereby the price displayed to the customer is the actual price paid by the customer for the merchants' goods/services; transmitting a settlement amount for the price of the purchased goods/services …  in the native currency denomination of the merchant; transmitting, …, the customer payment for the purchased goods/services, in the native currency denomination of the customer; and transmitting, … to a bank account designated by the merchant, the received settlement amount in the native currency denomination of the merchant.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial (including sales activities; business relations), namely processing electronic card, crypto and other forms of payments between a merchant and customer for goods/services. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 7 further to the abstract idea includes additional elements of “a payment processing system” and “a payment acquirer”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “transmitting a settlement amount … transmitting, from the payment acquirer to the payment processing system, the customer payment … transmitting, form the payment acquirer to a bank account designated by the merchant, the received settlement amount….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a payment processing system” and “a payment acquirer” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “transmitting a settlement amount … transmitting, from the payment acquirer to the payment processing system, the customer payment … transmitting, form the payment acquirer to a bank account designated by the merchant, the received settlement amount….”  fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-6, 8-10, and 12-14 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in dependent claim 1 by further specifying wherein the processor is further configured to cause to be deposited the currency converted proceeds of the sale from the customer for the purchased merchants' goods/services in a bank account associated with the merchant. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the process enabling the merchant to display the price of the merchants' goods/services to the customer in the native currency of the customer  recited in dependent claim 1 by further specifying wherein enabling the merchant to display the price of the merchants' goods/services to the customer in the native currency of the customer utilizes current exchange rates between the native currency rates of the customer and merchant.. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 4, 8, and 12: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the processor recited in independent claims 1, 7, and 111 by further specifying wherein the processor is further configured to determine the native currency denomination of the customer. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5, 9, and 13: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the IP address of the customer recited in independent claims 1, 7, and 111 by further specifying wherein an IP address of the customer is utilized to determine the native currency denomination of the customer. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 10, and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the processor recited in independent claims 1, 7, and 111 by further specifying wherein the processor is further configured to provide a listing of plurality of native currency denominations to be selected for use by the customer. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


13.        Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale et al. (U.S. Pub. No. 2014/0180897), hereinafter, “Dale”.
	Claim 1 –  
	Dale discloses:
a computer system for processing electronic card, crypto and other forms of payments between a merchant and customer for goods/services, comprising: a memory configured to store instructions; a processor disposed in communication with said memory, wherein said processor upon execution of the instructions is configured to (See at least Paragraphs [0002], [0026], [0115], and Figures 1, 9):
determine if a native currency of the merchant matches with a native currency of the customer (See at least Paragraphs [0107] and Figure 7);
 determine the price of the merchants' goods/services in the native currency of the customer if no match was determined between the native currency of the merchant matches and the native currency of the customer (See at least Paragraphs [0107] and Figure 7); 
enable the merchant to display the price of the merchants' goods/services to the customer in the native currency of the customer (See at least Paragraphs [0024], [0110] and Figure 8); 
enable the customer to purchase the merchants' goods/services using the customers native currency whereby the price displayed to the customer is the actual price paid by the customer for the merchants' goods/services (See at least Paragraphs [0024], [0110] and Figure 8); and 
cause the proceeds of the sale from the customer for the purchased merchants' goods/services to be converted from the native currency of the customer to the native currency of the merchant whereby the proceeds are converted to the merchants' requested or native currency (See at least Paragraphs [0108], [0109], [0111], [0112] and Figures 1, 7). 

Claim 2 –  
	Dale discloses the computing system as recited in claim 1, as shown above.
	Dale further discloses:
wherein the processor is further configured to cause to be deposited the currency converted proceeds of the sale from the customer for the purchased merchants' goods/services in a bank account associated with the merchant (See at least Paragraphs [0108], [0109], [0111], [0112] and Figures 1, 7).

Claim 3 –  
	Dale discloses the computing system as recited in claim 1, as shown above.
	Dale further discloses:
wherein enabling the merchant to display the price of the merchants' goods/services to the customer in the native currency of the customer utilizes current exchange rates between the native currency rates of the customer and merchant (See at least Paragraphs [0004], [0008], [0009] and Figure 1).

Claim 4 –  
	Dale discloses the computing system as recited in claim 1, as shown above.
	Dale further discloses:
wherein the processor is further configured to determine the native currency denomination of the customer (See at least Paragraph [0051] and Figures 1).

Claim 5 –  
	Dale discloses the computing system as recited in claim 4, as shown above.
	Dale further discloses:
wherein an IP address of the customer is utilized to determine the native currency denomination of the customer (See at least Paragraph [0051] and Figures 1).

Claim 6 –  
	Dale discloses the computing system as recited in claim 1, as shown above.
	Dale further discloses:
wherein the processor is further configured to provide a listing of plurality of native currency denominations to be selected for use by the customer ((See at least Paragraph [0051] and Figures 1).

Claim 7 –  
	Dale discloses:
a computer system for processing payments between a merchant and customer for goods/services using a payment processing system, comprising: a memory configured to store instructions; a processor disposed in communication with said memory, wherein said processor upon execution of the instructions is configured to (See at least Paragraphs [0002], [0026], [0115], and Figures 1, 9):
 determine if a native currency of the merchant matches with a native currency of the customer (See at least Paragraphs [0107] and Figure 7); 
determine the price of the merchants' goods/services, using the payment processing, in the native currency of the customer if no match was determined between the native currency of the merchant matches and the native currency of the customer (See at least Paragraphs [0107] and Figure 7);
 enable the customer to purchase the merchants' goods/services, by a payment acquirer associated with the merchant, using the customers native currency whereby the price displayed to the customer is the actual price paid by the customer for the merchants' goods/services(See at least Paragraphs [0024], [0110] and Figure 8); ;
transmit a settlement amount for the price of the purchased goods/services from the payment processing system to the payment acquirer in the native currency denomination of the merchant; transmit, from the payment acquirer to the payment processing system, the customer payment for the purchased goods/services, in the native currency denomination of the customer; and transmit, from the payment acquirer to a bank account designated by the merchant, the received settlement amount in the native currency denomination of the merchant (See at least Paragraphs [0108], [0109], [0111], [0112] and Figures 1, 7). 


Claim 8 –  
	Dale discloses the computing system as recited in claim 7, as shown above.
	Dale further discloses:
wherein the processor is further configured to determine the native currency denomination of the customer (See at least Paragraph [0051] and Figures 1).

Claim 9 –  
	Dale discloses the computing system as recited in claim 8, as shown above.
	Dale further discloses:
wherein an IP address of the customer is utilized to determine the native currency denomination of the customer. (See at least Paragraph [0051] and Figures 1).

Claim 10 –  
	Dale discloses the computing system as recited in claim 7, as shown above.
	Dale further discloses:
wherein the processor is further configured to provide a listing of plurality of native currency denominations to be selected for use by the customer  (See at least Paragraph [0051] and Figures 1).

Claim 11 –  
	Dale discloses:
a computer method for processing payments between a merchant and customer for goods/services using a payment processing system, comprising (See at least Paragraphs [0002], [0026], [0115], and Figures 1, 9): 
determining if a native currency of the merchant matches with a native currency of the customer (See at least Paragraphs [0107] and Figure 7); 
determining the price of the merchants' goods/services, using the payment processing, in the native currency of the customer if no match was determined between the native currency of the merchant matches and the native currency of the customer (See at least Paragraphs [0107] and Figure 7);
enabling the customer to purchase the merchants' goods/services, by a payment acquirer associated with the merchant, using the customers native currency whereby the price displayed to the customer is the actual price paid by the customer for the merchants' goods/services (See at least Paragraphs [0024], [0110] and Figure 8);  
transmitting a settlement amount for the price of the purchased goods/services from the payment processing system to the payment acquirer in the native currency denomination of the merchant; transmitting, from the payment acquirer to the payment processing system, the customer payment for the purchased goods/services, in the native currency denomination of the customer; and transmitting, from the payment acquirer to a bank account designated by the merchant, the received settlement amount in the native currency denomination of the merchant (See at least Paragraphs [0108], [0109], [0111], [0112] and Figures 1, 7). 

Claim 12 –  
	Dale discloses the computer method as recited claim 11, as shown above.
	Dale further discloses:
further including determining the native currency denomination of the customer (See at least Paragraph [0051] and Figures 1).

Claim 13 –  
	Dale discloses the computer method as recited claim 12, as shown above.
	Dale further discloses:
wherein an IP address of the customer is utilized to determine the native currency denomination of the customer (See at least Paragraph [0051] and Figures 1).

Claim 14 –  
	Dale discloses the computer method as recited claim 11, as shown above.
	Dale further discloses:
further including providing a listing of plurality of native currency denominations to be selected for use by the customer (See at least Paragraph [0051] and Figures 1).

Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Pillai et al. (U.S. Pub. No. 2017/0011395) teach multi-path communication of electronic device secure element data for online payments.
	Cantrell et al. (U.S. Pub. No. 2019/0236564) teach system and method for digital currency via blockchain.

15.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
16.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696